                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

TERRICK NOONER                                                                             PLAINTIFF

v.                                     Civil No. 1:19-cv-01005

UNITED STATES DISTRICT COURTS FOR
THE EASTERN AND WESTERN DISTRICTS
OF ARKANSAS, et al.                                                                    DEFENDANTS

                                                ORDER

         Terrick Nooner (“Nooner”), currently an inmate of the Varner Super Max Unit of the

Arkansas Department of Correction, has submitted for filing in this district a pro se civil rights

action under 42 U.S.C. ' 1983. Nooner has also submitted a motion to proceed in forma pauperis

(IFP).

         The IFP statute, 28 U.S.C. § 1915, contains what has come to be known as the “three strikes

rule,” 28 U.S.C. § 1915(g).     The three strikes rule provides:

         In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
         or proceeding under this section if the prisoner has, on 3 or more prior occasions,
         while incarcerated or detained in any facility, brought an action or appeal in a court
         of the United States that was dismissed on the grounds that it is frivolous, malicious,
         or fails to state a claim upon which relief may be granted, unless the prisoner is
         under imminent danger of serious physical injury.

28 U.S.C. 1915(g).

         In this case, the three strikes rule applies to Nooner. He has at least three previous actions

that qualify as strikes against him pursuant to 28 U.S.C. §1915(g). In Nooner v. United States

Court Eastern District of Arkansas, et al., No. 4:14-cv-00664 (E.D. Ark. Feb. 18, 2015), the Court




                                                    1
discussed Nooner’s case filing history and dismissed the case based on the three strikes rule. 1 The

Court stated:

        Mr. Nooner has well over three strikes. In November 2002, Judge Susan Webber
        Wright counted 33 conditions-of-confinement cases Mr. Nooner had filed in this
        district, 28 of which have been dismissed: three for failure to state a claim; one as
        frivolous; and nine based on Mr. Nooner’s prior three-strike history. See Dkt. No.
        5:02-cv-000383-SWW.

Id., slip op. at 1. See also Nooner v. Federal Bureau of Investigation, No. 4:99-cv-00544, slip op.

at 3 (E.D. Ark. Sept. 20, 1999) (strike—failure to state a claim); Nooner v. Dickey, No. 5:01-cv-

00379, slip op. at 3 (E.D. Ark. Jan. 14, 2002) (adopting report and recommendation: strike—failure

to state a claim); Nooner v. Camp, No. 5:98-cv-00345, slip op. 1-2 (E.D. Ark. Aug. 20, 1998)

(dismissed based on three strikes rule). Thus, Nooner had accumulated more than three strikes

prior to filing the instant lawsuit on February 21, 2019.

        Nevertheless, Nooner may be allowed to proceed IFP if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. §1915(g) (providing that three strikers

should be granted permission to proceed IFP if they are “under imminent danger of serious

physical injury”). The Eighth Circuit has explained that the imminent danger exception to section

1915(g) applies only if the prisoner alleges that he is in imminent danger “at the time of filing”

and thus “[a]llegations that the prisoner has faced imminent danger in the past are insufficient.”

Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).

        Nooner has not alleged that, at the time this lawsuit was filed, he was in any danger at all,

much less imminent danger. Instead, he asserts claims based on the alleged failure of various

officials to properly perform their duties; the alleged failure of officials to conduct a sexual

misconduct investigation; the alleged failure of officials to follow regulations; alleged fraudulent


1
 Nooner mistakenly believes that strikes in the Eastern District of Arkansas do not count in this district. Section
1915(g) applies to strikes entered in any federal district court in the United States.

                                                        2
conduct on the part of Defendants; and a number of other allegations that appear to be nonsensical.

Accordingly, Nooner has failed to satisfy the imminent danger exception to the three strikes rule.

       For these reasons, Nooner’s IFP motion (ECF No. 2) is DENIED.                 This case is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(g). The Clerk is directed

to place a § 1915(g) case flag on this case.

       Within ten days of this Order, upon payment of the full $400 filing fee, Nooner may file a

motion to reopen the case. Nooner should note the case number on the payment and the motion.

       The Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an IFP appeal would not be

taken in good faith.

       IT IS SO ORDERED, this 22nd day of April, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                3
